Citation Nr: 1045035	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  09-09 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than October 29, 2003, 
for the grant of a total rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
including the question of whether there was clear and 
unmistakable error (CUE) in a February 3, 2005, rating decision.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1983 to June 
1987.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which denied entitlement to an 
effective date prior to October 29, 2003 for the award of a TDIU 
. 


FINDINGS OF FACT

1.  In a February 3, 2005, rating decision, the RO granted 
entitlement to a TDIU and assigned an effective date of October 
29, 2003.  The Veteran did not appeal.

2.  In October 2007, the Veteran submitted a claim for an 
effective date earlier than October 29, 2003 for the award of his 
TDIU.

3.  The Veteran's contentions do not constitute a valid claim of 
CUE in the February 3, 2005 rating decision.


CONCLUSIONS OF LAW

1.   The February 3, 2005, rating decision that granted 
entitlement to a TDIU and assigned an effective date of October 
29, 2003 is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2010).

2.  The requirements for an effective date prior to October 29, 
2003, for the grant of a TDIU have not been met.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2010); Rudd v. Nicholson, 
20 Vet. App. 296 (2006).




3.  The appeal of the issue of whether CUE exists in the February 
3, 2005 rating decision, which granted entitlement to a TDIU 
effective from October 29, 2003, is dismissed.  38 C.F.R. § 3.105 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).   An allegation of CUE does not actually 
represent a "claim" but rather is a collateral attack on a final 
decision.  Thus, the provisions of the VCAA are not applicable to 
CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (an attempt to obtain benefits based on an allegation of 
clear and unmistakable error "is fundamentally different from any 
other kind of action in the VA adjudicative process.").  In 
addition, with respect to the Veteran's claim for an earlier 
effective date prior to October 29, 2003, because the application 
of the law to undisputed facts is dispositive of this appeal, no 
discussion of VA's duties to notify and assist is necessary.  See 
Mason v. Principi, 16 Vet. App. 129 (2002).  

The Veteran contends that he is entitled to an effective date 
earlier than October 29, 2003, for the grant of entitlement to a 
TDIU.   He requested "reconsideration" of the effective date on 
which his benefits for 100% compensation were approved since he 
had been declared totally and permanently disabled by social 
security since December 1986 for his service-connected 
conditions.  Essentially, he contends that the February 3, 2005, 
rating decision assigning an effective date of October 29, 2003, 
for the grant of TDIU contained CUE because he has received 
benefits from the Social Security Administration (SSA) since 
1986.

The Veteran filed a claim for entitlement to a TDIU on October 
29, 2003.  He alleged that his psychiatric condition had worsened 
to the extent that he was no longer eligible for any kind of 
work, and that he had been receiving social security benefits 
since 1987.  

The RO denied the Veteran's claim for a TDIU  in a May 2004 
rating decision.  He filed notice of disagreement in June 2004.  
In response, the RO sent a letter dated July 2004 explaining the 
appeal process and the Veteran's option to have a Decision Review 
Officer (DRO) assigned to his case or, alternatively, to pursue 
the traditional appeals process.  The Veteran replied on July 
2004, and expressed a desire to have a DRO assigned to his case.  
The DRO conducted a review of the evidence and issued a decision, 
dated February 3, 2005, increasing the Veteran's rating for 
service-connected schizophrenia, undifferentiated type, from 50 
percent to 70 percent, effective October 29, 2003, the date the 
Veteran filed his claim.  The DRO decision also granted 
entitlement to a TDIU with an effective date of October 29, 2003, 
the date the Veteran met the schedular requirements.  The 
evidence considered at the time of the February 3, 2005 decision 
included the Veteran's social security disability records, which 
were listed in the evidence section and discussed in the body of 
the decision.  The Veteran was notified of this decision and of 
his appellate rights by letter dated March 24, 2005.  He did not 
appeal.  Specifically, no correspondence was received from the 
Veteran within one year of the March 24, 2005 notice letter 
expressing disagreement or dissatisfaction with the effective 
date assigned by the RO.  See 38 C.F.R. § 20.200, 20.201, 
20.312(a).  Therefore, the February 3, 2005, DRO decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In October 2007, the Veteran filed this claim seeking an earlier 
effective date for the grant of his TDIU.  However, there is no 
basis for a freestanding earlier effective date claim from 
matters addressed in a final rating decision.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  Only a request for revision 
of an earlier rating decision due to clear and unmistakable error 
could result in the assignment of an earlier effective date.  Id.  
As such, the Board will consider whether the DRO's February 3, 
2005, decision contained CUE.  This matter was considered by the 
RO in a March 2009 statement of the case; therefore, there is no 
prejudice to the Veteran by the Board's consideration of this 
issue.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).




Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the prior 
rating decision will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicatory decision 
which constitutes a reversal of a prior decision on the grounds 
of CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind 
of error, of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Simply to claim CUE on the basis 
that previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of CUE.  
Similarly, neither can broad-brush allegations of "failure to 
follow the regulations" or "failure to give due process," or any 
other general, nonspecific claim of "error" rise to the level of 
CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, 
failure to address a specific regulatory provision involves 
harmless error unless the outcome would have been manifestly 
different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination:  (1) 
"[e]ither the correct facts, as they were known at the time, were 
not before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the statutory 
or regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed the 
outcome at the time it was made," and (3) a determination that 
there was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc)).

Further, an alleged failure in the duty to assist by the RO may 
never form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at the 
time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. 
App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994).

The fact that medical knowledge was not advanced to its current 
state may not form the basis for a valid claim of CUE, because it 
is premised upon facts that were not then of record.  
Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  See 
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The mere 
misinterpretation of facts does not constitute CUE.  Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).

In this case, the Veteran asserts that there was CUE in the 
February 3, 2005, rating decision because he had been receiving 
SSA disability benefits since 1986.  The basis of his argument 
is, in essence, that the evidence had not been properly 
considered.  As noted above, his SSA records were of record and 
considered at the time of the February 2005 DRO decision.  
Consequently, it appears that the Veteran is requesting that the 
Board reweigh or reevaluate the evidence and reach a different 
conclusion.  However, such a disagreement with how the facts were 
weighed or evaluated is not clear and unmistakable error.  
Russell, 3 Vet. App. at 313.

Based on the foregoing, the Board finds that the Veteran's 
contentions do not constitute a valid claim of CUE in the 
February 3, 2005 rating decision.  The Court has held that CUE 
claims that are denied based on the absence of legal merit or 
lack of entitlement under the law should be dismissed without 
prejudice.  See Simmons v. Principi, 17 Vet. App. 104 (2003); see 
also Canady v. Nicholson, 



20 Vet. App. 393, (2006).  Accordingly, the issue of whether 
there was CUE in the February 3, 2005 rating decision is 
dismissed.


ORDER

Entitlement to an effective date earlier than October 29, 2003, 
for the grant of a TDIU, to include on the basis of CUE in the 
February 3, 2005, rating decision, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


